Case: 4:19-cr-00746-CDP-DDN Doc. #: 2 Filed: 09/12/19 Page: 1 of 4 PageID #: 7

                                                                                           IF~LE!O>

                                                                                        SEP 12 ?019
                                                                                       U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                           EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                   ST. LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
 V.                                                )   '



 JOSHUA KNIGHT,                                    ~       4:19CR746 CDP/DDN
                                                   )
                                                   )
                Defendant.
                                          INDICTMENT

The Grand Jury charges that:

                                COUNTl
           COUNTERFEITING AND ·FORGING SECURITIES: 18 U.S.C. § 471

        On or about September 26, 2018, in the Eastern District of Missouri, the defendant,

                                      ·JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is, a falsely made, forged and counterfeited fifty-dollar Federal Reserve Note, Serial No~

MF39925026A, in violation of Title 18, United States Code, Section 471.

                               COUNT2
           COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471.

       On or about February 22, 2019, in the Eastern District of Missouri, the defenqant,

                                       JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is, a falsely made, forged and counterfeited ten-dollar Federal Reserve Note, Serial No.

MH30538973A, in violation of Title 18, United States Code, Section 471.

                                                  1
 Case: 4:19-cr-00746-CDP-DDN Doc. #: 2 Filed: 09/12/19 Page: 2 of 4 PageID #: 8




                                COUNT3
            COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471

        On or about February 28, 2019, in the Eastern District of Missouri, the defendant,

                                        JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is, a falsely made, forged and counterfeited ten-dollar Federal Reserve Note, Serial No.

MH48346553A, in violation of Title 18, United States Code, Section 471.

                                COUNT4
            COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471

        On or about February 28, 2019, in the Eastern District ofMissour~, the defendant,

                                        JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is, a falsely made, forged and counterfeited ten-dollar Federal Reserve Note, Serial No.

ML20470584B, in violation of Title 18, United States Code, Section 471.

                                COUNTS
            COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471

        On ·or about February 28, 2019, in the Eastern District of Missouri, the defendant,

                                        JOSHUA KNIGHT,

.with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is, a falsely made, forged and counterfeited ten-dollar Federal Reserve Note, Serial No.

MH68469498A; in violation of Title 18, United States Code, Section 471.

                                COUNT6
            COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471

        On or about February 28, 2019, in the Eastern District of Missouri, the defendant,

                                                  2
 Case: 4:19-cr-00746-CDP-DDN Doc. #: 2 Filed: 09/12/19 Page: 3 of 4 PageID #: 9




                                       JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that

is,· a falsely made, forged and counterfeited ten-dollar Federal Reserve Note, Serial No.

ML89428760B, in yiolation of Title 18, United States Code, Section 471.

                                 COUNT7
             COUNTERFEITING AND FORGING SECURITIES: 18 U.S.C. § 471

       On or about February 28, 2019, in the Eastern District of Missouri, the defendant,

                                       JOSHUA KNIGHT,

with intent to defraud, did falsely make, forge, and alter an obligation of the United States, that.

is, a falsely made, forged and counterfeited five-dollar Federal Reserve Note, Serial No.

ML2840150E, in violation of Title 18, United States Code, Section 471.

                                 FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

        1.     Pursuant to Title 18, United States Code, Sections 492 and 982(a)(2)(B) and Title

18, United States Code, Section 2461, upon conviction of an offense in violation o.f Title 18,

United States Code, Section 471, as set forth in Counts One through Seven, the defendant shall

forfeit to the United States of America:

               a. all counterfeits of any coins or obligations or other securities of the United

                   States or of any foreign government, or any articles, devices, and other things

                   made, possessed, or used in said offense, or any material or apparatus used or

                   fitted or intended to be used, in the making of such counterfeits, articles,

                   devices or things; and

               b. any property constituting, or derived from, proceeds the defendants obtained
                                                3
Case: 4:19-cr-00746-CDP-DDN Doc. #: 2 Filed: 09/12/19 Page: 4 of 4 PageID #: 10




                      directly or indirectly, as the result of such violation.

        2.        Subject to forfeiture is a sum ·of money equal to the total value of any property

constituting, or derived from, proceeds the defendants obtained, directly or indirectly, as a result

of the offense.

        3.        If any of tlie property described above, as a result of any act or omission

of the defendants:

                  a. cannot be located upon the exercise of due diligence;

                  b. has been transferreq or sold to, or deposited with, a third party;

                  c. has been placed beyond the jurisdiction of the court;

                  d. has been substantially diminished in value; or

                  e. has been commingled with other property which cannot be divided without

                     difficulty,

the United States of America will be entitled to the forfeiture of substitute.property pursuapt to

21 U.S.C. § 853(p).



Dated: - - - - - -                                        A TRUE BILL.


                                                          FOREPERSON


JEFFREY B. JENSEN
United States Attorney


Gwendolyn E. Carroll
Assistant United States Attorney


                                                     4
